department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jun tn ra-t3 le 97f legend company a company b company c country h dear this is in response to a request for a private_letter_ruling dated date as supplemented by correspondence dated date date and date submitted on your behalf by your authorized representatives concerning the tax treatment of dividends_paid on stock held by an employee_stock_ownership_plan esop within the meaning of sec_4975 of the internal_revenue_code authorized representatives have presented the following facts and representations in support of your request your company a is a united_states_corporation which is wholly owned by company b another united_states_corporation company b is wholly owned by company c which is a corporation in country h and is subject_to tax under code sec_881 on income that is not connected with a united_states trade_or_business stock ’ 2h as the shares of company c’s common_stock company c ar as oe 2c af 2k ab fe ake fe fe of ker ab feof fe oie 2c fe 2c ae fe ofc oe ok fe ake afc ake af ae 2s fe ake ake ake 2k ok afe ake ake ake ak 2a i fe 2h fe ke oie a ke page io goo ii oeic ioi i i gk ak a i ak ak ge ak fe ak ak ak ake ak fico icrc oro fri cioriioici foc cir ior oicri sigir oi io gir gigi gio a ik ae ak a a a ik ak a oiro igor gigi iiis ig ir gi a a ke ak a ake ake af ake ake feo ooo fe sk ak ak ak a ori odio io cii icici ris gi io i sk ack ak ak ak ak ak sooo icici aiag gi ci kx ak ak ake ak ak ak sago i rr i uk sg ak ak ak soic iii occ oo corio ioi rggi soi ioc the timing of corporate events including dividend payments occurs on the same day worldwide company c stock is traded on the new york ficc oooo goo ico ico oi ioi igor ici kak ak ici ak ak a ae stock exchanges io oo ioi gok gk ak a ak kg a ak ake ake ae or io igg io iorir ecg ak xk ak ak sk ak ak ioi a a ie ak ak ak ae ake ak company a maintains two retirement plans the ‘plans for its employees that include a cash- or-deferred arrangement under code sec_401 and are qualified under code sec_401 a company a intends to designate a portion of each plan as an esop proposed esops that will hold company c stock company a will apply for determination letters from the appropriate service area on the proposed esops company c pays dividends on its stock to shareholders once a year receive the dividends_paid with respect to the company c stock heid in the proposed esops net of any_tax withheld by company c as required under country h law or to reinvest the net dividends in company c stock in the proposed esops the proposed esops would permit all participants to elect either to under country h law tax is automatically withheld on payments of dividends by a country h corporation to foreign shareholders dividends_paid by company c with respect to company c stock to be held in the proposed esops are subject_to_withholding at a rate of approximately percent as owner of the shares to which the dividends relate and on behalf of the participants whose accounts hold the shares the proposed esops can recover a portion of the withholding directly from country h resulting in a net withholding rate of percent on these dividends thus only percent of each dividend declared on company c stock held in the proposed esops would be subject_to the election described above specifically participants in the proposed esops with accounts invested in company c stock as of the dividend record_date will receive the dividend less the full amount of country h withholding_tax this amount will be credited to participants’ accounts on the dividend payment_date in addition an agent for the trustee of the proposed esops will file for a partial refund of the withholding_tax on behalf of all such participants the partial refund will be received and allocated to the participants’ accounts approximately weeks after the dividend payment_date only participants with company c stock allocated to their accounts as of the record_date receive the refund because the annual dividend is declared and payable in the spring participants in the proposed esops will receive both the initial net dividend and the partial refund in the same plan page year and the same taxable_year of company a both the dividend and the partial refund will either be reinvested or distributed within that plan_year the balance of the dividend that will be withheld by the country h tax authorities is not available for refund company a will deduct only the amount of the dividends credited to the participants’ accounts both the initial net dividend payment and the amount refunded but not the amount of the dividend withheld that is non-refundable based on the above facts and representations company a requests the following rulings shares of company c stock are qualifying employer_securities under code sec_4975 and sec_409 shares of company c stock are applicable_employer_securities under code sec_404 and net dividends_paid on company c stock and subject_to the participant elections described above are deductible by company a under code sec_404 as added by the economic_growth_and_tax_relief_reconciliation_act_of_2001 for taxable years beginning on or after date code sec_4975 provides in pertinent part that the term employee_stock_ownership_plan means a defined_contribution_plan that is a stock_bonus_plan qualified under sec_401 and designed to invest primarily in qualifying employer_securities code sec_4975 states that the term qualifying_employer_security means any employer_security within the meaning of sec_409 code sec_409 states in general that the term employer_securities means common_stock issued by the employer or by a corporation which is a member of the same controlled_group which is readily_tradable on an established_securities_market in general that for purposes of this subsection the term controlled_group_of_corporations has the meaning given to such term by sec_1563 determined without regard to subsections a and e c of sec_1563 sec_409 provides code sec_1563 defines a parent-subsidiary_controlled_group of corporations as one or more chains of corporations connected through stock ownership with a common parent_corporation if a stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote or at least percent of the total value of all shares of all classes of stock of each of the corporations except the common parent_corporation is owned within the meaning of subsection d by one or more of the other corporations and b the common parent owns within the meaning of subsection d stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote or at least percent of the total value of shares of all classes of stock of at least one of the other corporations excluding in computing such voting power or value stock owned directly by such other corporations page code sec_1563 provides that a corporation which is a member of a controlled_group_of_corporations on december of any taxable_year shall be treated as an excluded_member of such group for the taxable_year including such december if such corporation is a foreign_corporation subject_to tax under sec_881 for such taxable_year sec_1_46-8 of the income_tax regulations provides in part that employer_securities are common_stock and securities convertible into common_stock of the employer or of a corporation that is a member of a controlled_group_of_corporations including the employer membership in a controlled_group for purposes of this section is determined under sec_414 of the code sec_1_414_b_-1 of the regulations provides in part that for purposes of code sec_414 the term members of a controlled_group means two or more corporations connected through stock ownership described in code sec_1563 or whether or not such corporations are component members of a controlled_group within the meaning of sec_1563 even though sec_1_46-8 of the regulations applies by its terms to trasops we believe that it also extends to esops for purposes of code sec_409 determination of whether a controlled_group exists in the present situation will be made without regard to sec_1563 which would operate to exclude company c if it were applicable since it is not applicable pursuant to sec_1_414_b_-1 of the regulations company c is included in the controlled_group together with company a and company b for purposes of sec_409 therefore the the service has previously ruled that until regulations are issued defining readily_tradable on an established_securities_market under code sec_409 this term would be considered to have the same general meaning as publicly traded under sec_54 b iv of the excise_tax regulations t d date sec_54_4975-7 states that the term publicly traded refers to a security that is listed on a national securities exchange registered under section of the securities exchange act of or that is quoted on a system sponsored by a national securities association registered under sec_15a b of the securities exchange act company c stock is traded on the new york stock exchange which is a national securities exchange registered under section of the securities exchange act of accordingly with respect to your first requested ruling we conclude that shares of company c stock are qualifying employer_securities under code sec_4975 and sec_409 with respect to your second and third requested rulings code sec_404 provides that in the case of a c_corporation there shall be allowed as a deduction for a taxable_year the amount of any applicable_dividend paid in cash by such corporation during the taxable_year with respect to applicable_employer_securities such deduction shall be in addition to the deduction allowed under sec_404 page code sec_404 as amended by the economic_growth_and_tax_relief_reconciliation_act_of_2001 egtrra p l stat date for taxable years beginning on or after date generally provides that the term applicable_dividend means any dividend which in accordance with the plan provisions -- i is paid in cash to the participants in the plan or their beneficiaries ii is paid to the plan and is distributed in cash to participants in the plan or their beneficiaries not later than days after the close of the plan_year in which paid iii is at the election of such participants or their beneficiaries i payable as provided in clause i or ii or ie paid to the plan and reinvested in qualifying employer_securities or iv is used to make payments on a loan described in sec_404 the proceeds of which were used to acquire the employer_securities whether or not allocated to participants with respect to which the dividend is paid code sec_404 provides that for purposes of this subsection the term applicable_employer_securities means with respect to any dividend employer_securities which are held on the record_date for such dividend by an esop which is maintained by a the corporation paying such dividend or b any other corporation which is a member of a controlled_group_of_corporations within the meaning of sec_409 which includes such corporation code sec_404 provides that the secretary may disallow the deduction under paragraph for any dividend if the secretary determines that such dividend constitutes in substance an avoidance or evasion of taxation notice_2002_2 lr b q a-2 states in pertinent part that under code sec_404 the election provided to esop participants with respect to dividends_paid on applicable_employer_securities must be offered in accordance with the terms of the plan and offer participants an election between a either i the payment of dividends in cash to participants or ii the payment to the esop and distribution in cash to participants not later than days after the close of the plan_year in which the dividends are paid_by the corporation and b the payment of dividends to the esop and reinvestment in employer_securities in the present case company a will maintain the proposed esops which will hold employer_securities company c stock upon which company c pays dividends we determined above that company a and company c are members of a controlled_group for purposes of code sec_409 of company c stock are applicable_employer_securities under code sec_404 therefore with respect to your second requested ruling we conclude that shares with respect to your third requested ruling the proposed esops will permit participants to elect either to receive from the proposed esops the dividends_paid on company c stock net of the page withheld tax that will not be refunded as described above or to reinvest these net dividends in company c stock participants will receive both the initial net dividend and the partial refund in the same plan_year and the same taxable_year of company a both the initial net dividend and the partial refund will either be reinvested or distributed within that same plan_year accordingly based on the facts and circumstances of this case we conclude with respect to your third requested ruling that net dividends_paid on company c stock and subject_to the participant elections described above are deductible by company a under code sec_404gii as added by egtrra for taxable years beginning on or after january this ruling letter is based on the assumption that the proposed esops will be qualified under code sec_401 and that they will meet the requirements of sec_4975 and that their related trusts will be tax-exempt under sec_501 at all times relevant to the transactions described herein this ruling letter is also based on the assumption that the participant elections described above meet the requirements set forth in notice_2002_2 this ruling letter is directed only to the taxpayer who requested it sec_61 k of the code provides that this ruling may not be used or cited as precedent if you have any questions about this letter please contact alice v lynch id at please refer to t ep ra t the original of this letter and a copy have been sent to your authorized representatives in accordance with the power_of_attorney on file in this office sincerely yours somme ue fon rances v sloan manager employee_plans technical branch tax_exempt_and_government_entities_division enclosures notice deleted copy of ruling letter
